Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Triple-S Management Corporation (the “Company”) on Form 10-Q for the period endedMarch 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Liliana Rivera-Corcino, Corporate Controller of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: a) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and b) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 10, 2012 By: /s/ Liliana Rivera-Corcino Liliana Rivera-Corcino Corporate Controller A signed original of this written statement required by Section 906 has been provided to the Corporation and will be retained by the Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
